Decision.—Decree reversed and bill dismissed, with costs in the court of chancery.

For reversal: Bronson, Gray, Ruggles, Wright, Johnson and Gardiner. For affirmance: Jewett. Jones gave no opinion.
*522Note.—The court held, Bbonson, J., delivering the opinion, that the provision of the act of congress, (1799, ch. 128, § 65,) so far as it touched this question, only gives a priority to the United States in cases of insolvency, where a “ debtor, not having sufficient property to pay all his or her debts, shall have made a voluntary assignment thereof, for the benefit of his or her creditors.” And that this provision never had been and never should be carried beyond cases where the debtor had made an assignment for the benefit of his creditors in general. Here the assignment was made for the benefit of Brunei alone. The bill could not be maintained
Reported 1 Comstock, 201.